UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 01-1434



VIOLET MMBONE ASHIHUNDU,

                                                           Petitioner,

          versus


U.S. IMMIGRATION & NATURALIZATION       SERVICE;
JOHN ASHCROFT, Attorney General,

                                                          Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A-70-671-700)


Submitted:   August 17, 2001             Decided:   September 11, 2001


Before MOTZ, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David L. Cleveland, CATHOLIC CHARITIES IMMIGRATION, Washington,
D.C., for Petitioner.      Stuart E. Schiffer, Acting Assistant
Attorney General, Linda S. Wendtland, Assistant Director, Robbin K.
Blaya, Office of Immigration Litigation, Civil Division, UNITED
STATES DEPARTMENT OF JUSTICE, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Violet Mmbone Ashihundu, a native and citizen of Kenya, seeks

review of an opinion and order of the Board of Immigration Appeals

(Board) dismissing her appeal and affirming the decision of the

immigration judge (IJ) denying a motion to reopen her deportation

proceedings.       The IJ ordered Ashihundu deported in absentia after

she failed to appear for her deportation hearing.              We review the

order   of   the   Board   pursuant   to   8   U.S.C.A.   §   1229a(b)(5)(D);

§ 1252(b)(6)(West 1999).       Our review of the record discloses that

the IJ and the Board applied the correct standard in assessing

Ashihundu’s case, and the decision to deny the motion to reopen was

not an abuse of discretion.       Other arguments Ashihundu raises be-

fore the court are without merit.          Accordingly, we deny the peti-

tion for review.      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                              PETITION DENIED




                                      2